DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Receipt of Arguments/Remarks filed on 06/06/2022 is acknowledged. Claims 1-48 are cancelled. Claims 49-57 are currently pending.

REASONS FOR ALLOWANCE
Applicant’s remarks, filed 6/06/2022, have been fully considered and are persuasive. Applicant cancelled Claims 1-48, which were previously rejected. Applicant presented modified and narrower language of the allowable subject matters in the new Claims 49-57 for allowance consideration. 
The following is an examiner’s statement of reasons for allowance:
The claims are directed to i) an aqueous agricultural composition having minimized foam for use in treating fields and/or crops, said composition consisting of: N-[3-(dimethylamino)propyl]cocoamide) in an amount of from about 5-6  wt. % actives; ammonium sulfate present in an amount of about 37 wt. % actives; a polydimethylsiloxane (PDMS) antifoam emulsion present in an amount of about 0.15 wt. % actives; 2-ethylhexanol ethoxylated with about 4 moles of ethylene oxide and/or 2-propyl heptanol ethoxylated with about 8 moles of ethylene oxide, present in a total amount of about 0.5 wt. % actives; and water, wherein the total weight percent actives of the N-[3-(dimethylamino)propyl] cocoamide), the ammonium sulfate, the emulsion, and the ethoxylated alcohol(s) is about 3 wt. % and the total weight percent of the water is about 97 weight percent; ii) or, wherein the total weight percent actives of the N-[3-(dimethylamino)propyl] cocoamide), the ammonium sulfate, the emulsion, and the ethoxylated alcohol(s) is about 1 weight percent and the total weight percent of the water is about 99 weight percent. The prior art does not teach the specific combination of cocoamide, ammonium sulfate, PDMS, and the ethoxylated alcohol(s) in the specifically claimed amount with reasonable expectation of success. Applicant’s declaration, filed on 02/07/2022, is persuasive in presenting the combination of C10 alcohols stabilizes the PDMS antifoam over the full scope of the claims. Thus, Claims 49-57 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 49-57 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616